IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,460


EX PARTE SERGIO CASTILLO, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NUMBER 1994-CR-372-D IN THE 103RD 

JUDICIAL DISTRICT COURT OF CAMERON COUNTY



 Per curiam.


O P I N I O N



	This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, § 3, Tex.Code Crim.Proc.  Applicant was convicted of attempted murder
and punishment was assessed at confinement for twenty-five years.  Applicant's judgment
of conviction was affirmed on direct appeal.  Castillo v. State, No. 13-94-00514-CR (Tex.
App.--Corpus Christi 1994, no pet.). 
	Applicant contends that he was denied exculpatory Brady material by the State. 
See Brady v. Maryland, 373 U.S. 83 (1963).  The trial court recommends that relief be
granted.  We agree.
	Relief is granted.  Applicant is remanded to the sheriff of Cameron County to
answer the indictment.
DELIVERED: June 21, 2006
DO NOT PUBLISH